Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-2, 6-8, 10-13 and 17-25 are pending. Claims 3-4 and 15-16 have been canceled. Claims *** have been amended. Claims 1-2, 6-8, 10-13 and 17-25 are being examined in this application. In the response to the restriction requirement, Applicants elected rapamycin functionalized with C18, ApoA-1, tricaprylin and cholesterol. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This rejection is maintained.
Claims 1-2, 7, 10-13, 17, 19-21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Trieu (WO 2017/024312) in view of Gummert et al. (J Am Soc Nephrol 10: 1366–1380, 1999), Gu et al. (US 2005/0234234) and Tang et al. (Proc Natl Acad Sci U S A. 2016 Nov 1; 113(44).
	With respect to claims 1-2, Trieu teaches a nanoparticle delivery vehicle, comprising a high density lipoprotein complex comprising: (a) a hydrophobic core having increased hydrophobicity compared to native high density lipoprotein, the core comprising (i) a lipid component, and (ii) a therapeutic agent, and, (b) a shell surrounding the core, the shell comprising a phospholipid (claims 64 and 84), wherein the lipid component comprises apolipoprotein Al (ApoA-1) (claim 65), wherein the lipid component comprises a mixture of a phosphatidylcholine, cholesterol, and a cholesterol fatty acid ester (claim 72), wherein the nanoparticle has a diameter of between 30-300 nm (page 24, lines 11-12; claim 31), wherein the therapeutic agent is an immunosuppressive agent selected from cyclosporine, azathioprine, mizoribine, or FK506 (tacrolimus) (page 17, lines 3-4; claim 26).
Please note that cyclosporine is hydrophobic and an inhibitor of the inflammasome.
Trieu also teaches the phospholipid is a lysophospholipid (i.e. a lysolipid) (page 20, line 28). One of ordinary skill in the art would have at once envisaged having a phospholipid and a lysolipid.
Trieu further teaches that “[I]n the nanoparticle of the invention, the phospholipid and cholesteryl ester coating the particulate therapeutic agent advantageously stabilizes the therapeutic agent and facilitates its effective administration. The phospholipid-coated therapeutic agent nanoparticle advantageously provides for the effective formulation and delivery of hydrophobic or substantially water insoluble therapeutic agents. Therapeutic agents advantageously formulated as nanoparticles of the invention include hydrophobic or substantially water-insoluble pharmacologically active agents” (page 15, lines 21-28).
With respect to claim 10, Trieu teaches the phospholipid is POPC or DOPC (claim 17; page 18, lines 9-10).
Trieu does not teach the inhibitor drug is a rapamycin derivative (instant claims 15-16).
Trieu also does not teach the hydrophobic matrix core comprises a triglyceride.
Gummert et al. teach that sirolimus (rapamycin, SRL), which is a hydrophobic drug that has low stability in aqueous solutions, effectively reverses ongoing allograft rejection in several solid organs including the kidney (page 1369, right column, 2nd para; page 1370, right column, 1st para).
Gummert et al. also teach that tacrolimus, which is minimally soluble in aqueous solvents, has been investigated in clinical transplantation of all solid organs, and it has been approved as an immunosuppressant agent for primary therapy in patients with liver and kidney transplants (page 1371, left column, 3rd para; page 1372, left column, 4th para).
Gummert et al. further teach that “[E]fficacy of SRL has been proven in several animal models, many of them in large animals. It prolonged kidney allograft survival in dogs, and in pigs was at least as effective as cyclosporin-based immunosuppression (page 1370, left column, 4th para).
Gummert et al. additionally teach that SRL and CsA show synergism in immunosuppression both in vitro and in vivo (page 1370, left column, 1st para).
Gu et al. teach 42-hydroxy rapamycin ester derivatives useful for inducing immunosuppression, and in the treatment of transplantation rejection (para [0003]), wherein the rapamycin derivative is a C10 saturated fatty acid ester of rapamycin (depicted below; para [0046]).
	
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Gu et al. further teach rapamycin derivatives of the general formula (I) (depicted below):

         
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	
wherein R is a linear or cyclic, aliphatic or aromatic, saturated or unsaturated hydrocarbon (claim 1).
Tang et al. teach nanoparticles loaded with a therapeutic compound were synthesized using POPC and PHPC (page E6739, left column, 2nd para).
Tang et al. also teach that to fine-tune nanoparticle size and morphology, triglyceride was added to the HDL core (page E6733, left column, 1st para).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the method of Trieu to deliver SRL, Csa, and/or tacrolimus to a patient that is a kidney transplant recipient (i.e. a patient affected by trained immunity) because SRL, Csa and tacrolimus are hydrophobic drugs with low stability in aqueous solutions and Trieu teaches that therapeutic agents advantageously formulated as nanoparticles of the invention include hydrophobic or substantially water-insoluble pharmacologically active agents.
One of ordinary skill in the art would have reasonably expected the nanoparticle delivery vehicle of Trieu comprising SRL, Csa and tacrolimus as therapeutic agents to prolong kidney allograft survival and to show synergism in immunosuppression both in vitro and in vivo because Gummert et al. teach that SRL, Csa and tacrolimus are effective in prolonging kidney allograft survival and further teach that SRL and CsA show synergism in immunosuppression both in vitro and in vivo.
Furthermore, it would have been obvious to one of ordinary skill in the art to substitute rapamycin for the rapamycin derivative of Gu et al. because both (i.e. rapamycin and rapamycin derivative) were shown to be useful for inducing immunosuppression, and in the treatment of transplantation rejection.
Moreover, it would have been obvious to one of ordinary skill in the art to add a triglyceride to the core of the nanoparticle in order to fine-tune nanoparticle size and morphology. The skilled artisan would have been motivated to do so, with a reasonable expectation of success, because Tang et al. teach that to fine-tune nanoparticle size and morphology, triglyceride was added to the HDL core.
With respect to claims 7 and 23-24, Trieu does not teach the instantly claimed size of the nanoparticle. However, as discussed above, Trieu teaches that the nanoparticle has a diameter of between 30-300 nm (page 24, lines 11-12; claim 31). A prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection (MPEP § 2144.05).
With respect to claims 11-12, the MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose. Therefore, since Tang et al. teach that POPC and PHPC can be used to make nanoparticles for the delivery of therapeutics, it would have been obvious to substitute “POPC and lysophospholipid” of Trieu with “POPC and PHPC” with the expectation that such a combination would be effective in make nanoparticles for the delivery of therapeutics. 
With respect to claims 13 and 25, Tang et al. teach that weight ratio of POPC and PHPC is 3:1 (page E6739, left column, 2nd para). Therefore, it would have been obvious to one of ordinary skill in the art to use the ratio of POPC and PHPC taught by Tang et al. in the nanoparticle of Trieu. Furthermore, the MPEP 2144.05 A states that “[G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Since Applicant has not disclosed that the specific limitations recited in the instant claims are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum ratio of POPC and PHPC by normal optimization procedures known in the pharmaceutical art.
With respect to claims 17 and 19-21, given the finite possible derivatives (see teachings of Gu et al.), one of ordinary skill would have at once envisaged a C18 saturated fatty acid ester of rapamycin.
Furthermore, the MPEP 2144.09 states that “[C]ompounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.)”.

Response to Arguments
Applicant’s arguments filed on 10/28/2022 have been fully considered but they are not persuasive.
Applicant argues that “[W]hile Trieu generally contemplates encapsulation of hydrophobic drugs in its HDL particle, it does not disclose rapamycin or derivatives thereof, let alone the claimed compounds. Trieu is further devoid of any specific teaching or suggestion to derivatize the drugs disclosed therein with an attached aliphatic chain for incorporation into HDL nanoparticles. Gummert, Gu, Tang and Ma do not cure the deficiencies of Trieu. Neither Gummert, Tang nor Ma disclose derivatization of the drugs disclosed therein with an attached aliphatic chain. Moreover, neither Gummert nor Ma disclose formulation of the compounds disclosed therein in HDL-derived nanoparticles and thus, cannot teach or suggest the claimed composition. Furthermore, while Gu discloses 42-hydroxyester derivatives of rapamycin, Gu is completely silent on using the compounds disclosed therein in a HDL nanoparticle formulation, and consequently provides no specific teaching or suggestion regarding their use in the particular claimed nanobiologic compositions. Thus, there is no specific teaching or suggestion in the broader disclosure of the cited art to derivatize rapamycin with an attached aliphatic chain for incorporation into HDL nanoparticles, nor does the totality of the cited art provide any indication that such modifications would provide benefits, such as substantial improvements in incorporation efficiencies compared to the parent drugs. In contrast, derivatization of rapamycin with an aliphatic chain provided dramatically enhanced retention of the recited rapamycin derivative in the nanobiologic composition compared to the parent drug. For example, as shown in Figure 67 derivatization of rapamycin with an aliphatic chain as claimed resulted in greatly improved incorporation efficiency compared to the parent drug rapamycin, with the recovery of rapamycin below 20% and exemplary claim-recited compound above ~70%, thereby providing advantages such as reducing leakage, and improving delivery to the target tissue. The claimed composition is therefore non- obvious over Trieu, Gummert, Gu, Tang and Ma for these reasons alone. Furthermore, even assuming, arguendo, that a general idea of the claimed compositions could have been reached (which they could not), the instant specification shows that the claimed combination provide superior and unexpected results, such as improvements in stability compared to the parent drug rapamycin when formulated in the claimed composition”.
Applicant also argues that, as shown in Figure 68 of the instant specification, when nanobiologic compositions were loaded with the parent drug rapamycin, hydrolysis of the macrocyclic ester occurred with increasing amounts of hydrolysis observed over time. In contrast and surprisingly, the nanobiologic composition loaded with rapamycin-aliphatic exhibited significantly reduced amounts of hydrolysis of the macrocyclic ester compared to the parent drug and did not exhibit increased hydrolysis over time. This result was unexpected and is simply not predictable from the prior art which fails to explain or predict why derivatization of the rapamycin with an attached aliphatic chain would provide improvements in stability of the rapamycin compound in the claimed formulation compared to the parent drug. 
Applicant’s arguments are not persuasive.
In response to Applicant's piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references. In re Keller, 208 USPQ 871 (CCPA 1981).
As discussed in the rejection above, both rapamycin and rapamycin derivative were shown to be useful for inducing immunosuppression, and in the treatment of transplantation rejection (taught by Gummert et al. and Gu et al.). Therefore, it would have been obvious to substitute one for another, with a reasonable expectation of success (see MPEP 2144.06). 
With respect to Applicant’s arguments regarding the improved stability of the derivatized rapamycin, the Examiner submits the reference of Zhao et al. (Nat Commun. 2016 Apr 13;7:11221), to show that such improvement in stability would have been expected by one of ordinary skill in the art.
Zhao et al. teach that “[I]n the nanomedicine field, drug–carrier compatibility can be improved by modifying the carrier material, covalently conjugating drugs to the polymers that comprise the nanoparticle core, or by drug derivatization. We here systematically study the latter approach and show that a pro-drug strategy ensures efficient and homogenous encapsulation, which enhances in vivo stability and improves nanotherapeutic efficacy. Instead of costly large-scale screening for compatible carrier materials, a rational guideline for pro-drug modification can be employed. This approach represents a potentially valuable strategy in which an optimized nanoparticle carrier can be generically employed for numerous drug classes”.
Therefore, the skilled artisan would have expected the derivatized rapamycin of Gu et al. to display increased stability once encapsulated in the nanoparticle obvious over the references.
For the reasons stated above, the rejection is maintained.

This rejection is maintained.
Claims 1-2, 6-8, 10-13 and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Trieu (WO 2017/024312) in view of Gummert et al. (J Am Soc Nephrol 10: 1366–1380, 1999), Gu et al. (US 2005/0234234) and Tang et al. (Proc Natl Acad Sci U S A. 2016 Nov 1; 113(44) as applied to claims 1-2, 7, 10-13, 17, 19-21 and 23-25 above, and further in view of Ma et al. (J Nanomed Nanotechnol. 2013 Feb 18; 4(2): 1000164).
The teachings of Trieu, Gummert et al., Gu et al. and Tang et al. with respect to claims 1-2, 7, 10-13, 17, 19-21 and 23-25 have been discussed above.
	Trieu, Gummert et al., Gu et al. and Tang et al. do not teach the triglyceride is tricaprylin.
Ma et al. teach that nanoparticles comprising tricaprylin (i.e. captex 8000, glyceryl tricaprylate) loaded with a therapeutic compound potentially overcame P-gp-mediated drug resistance (page 10, 3rd para; page 12, last para).
The MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose. Therefore, it would have been obvious to substitute the triglyceride of the nanoparticle obvious over Trieu, Gummert et al., Gu et al. and Tang et al. with the triglyceride of Ma et al. (i.e. tricaprylin). 
Moreover, it would have been obvious to one of ordinary skill in the art to add a triglyceride such as tricaprylin to the core of the nanoparticle in order to fine-tune nanoparticle size and morphology and to overcome P-gp-mediated drug resistance. The skilled artisan would have been motivated to do so, with a reasonable expectation of success, because Tang et al. teach that adding triglyceride to the HDL core served to fine-tune nanoparticle size and morphology, and Ma et al. teach that nanoparticles comprising tricaprylin loaded with a therapeutic compound can potentially overcome P-gp-mediated drug resistance.
With respect to claim 8, the composition obvious over the prior art has the same structure of the claimed composition, thus would necessarily have the same average dispersity.
	With respect to claim 18, the composition obvious over Trieu, Gummert et al., Gu et al., Tang et al. and Ma et al. corresponds to the instantly claimed composition.
With respect to claim 22, as discussed in the rejection of claims 1-4, 7, 10-13, 15-17, 19-21 and 23-25 over Trieu, Gummert et al., Gu et al. and Tang et al. above, given the finite possible derivatives, one of ordinary skill would have at once envisaged a C18 saturated fatty acid ester of rapamycin.

Response to Arguments
Applicant’s arguments filed on 10/28/2022 have been fully considered but they are not persuasive.
Applicant argues that Trieu does not provide any specific teaching or suggestion to derivatize the drugs disclosed therein with an attached aliphatic chain for incorporation into HDL nanoparticles, much less teach or suggest incorporation of the specific inhibitor compounds of claim 1 and 2 derivatized with an attached aliphatic chain. 
Applicant also argues that “[w]hile Gu generally mentions that 42-hydroxyester derivatives of rapamycin are useful for inducing immunosuppression, Gu is completely silent on using the compounds disclosed therein in a HDL nanoparticle formulation, and consequently provides no specific teaching or suggestion regarding their use in the particular claimed nanobiologic compositions for inhibiting trained immunity. Neither Gummert nor Ma disclose the specific claimed inhibitor drugs derivatized with an attached aliphatic chain or the formulation of the compounds disclosed therein in HDL- derived nanoparticles and thus, cannot cure this deficiency”.
Applicant further argues that “[M]a discloses an enormous laundry list of other nanoparticles including PLGA- and PLA- nanoparticle formulations, polymer conjugates, lipid nanocapsules, inorganic nanoparticles, carbon nanotubes, nanocrystals, gelatin nanoparticles, and chitosan nanoparticles. From this broad disclosure of delivery systems, the Office singled a paclitaxel-loaded lipid nanocapsule composed of tricaprylin, soybean lectin, polyethyleneglycol 660 12-hydroxystearate, sodium chloride and water and proposed adding tricaprylin to a HDL-derived nanoparticle in order to "overcome P-gp-mediated drug resistance". Office Action at page 12. 
First, the claimed nanobiologic compositions, as recited in claim 2, and the cited lipid nanocapsules of Ma are completely unrelated. Thus, Ma provides no support for using tricaprylin in a HDL-derived nanoparticle, much less the particular nanobiologic composition of claim 2. Second, the observation that Ma's nanocapsules comprising tricaprylin showed benefits for 2 for potentially overcoming P-gp mediated drug resistance for a specific drug paclitaxel, provides no guidance regarding the use of tricaprylin in the claimed nanobiologic compositions (which are not nanocapsules) for inhibiting trained immunity comprising the specific claimed inhibitor drugs derivatized with an attached aliphatic chain, cholesterol or phospholipid”. 
	Applicant additionally argues that “[G]u discloses a genus of compounds of Formula (I) where R is a linear or cyclic, aliphatic or aromatic, saturated or unsaturated hydrocarbon which optionally contains hydroxyl, halogen and/or thio substituent(s). Each of these R substituents encompasses numerous groups within it, for example the aliphatic group encompasses both straight and branched chain alkyl having one to 10 carbons and alkenyl groups having 1 to 10 carbons and the aryl group encompasses carbocyclic aromatic rings which are fused, or linked together as such that at least one part of the fused or linked rings forms the conjugated aromatic system of e.g., 6 to 14 carbon atoms. In addition, each of these groups is optionally substituted one or more times by hydroxyl, halogen and/or thio substituent(s). Thus, the genus of formula (I) encompasses a huge number of compounds, not a finite number of compounds as asserted by the Examiner, with no direction or guidance to the specific C18 aliphatic compounds of claims 17, and 20-22. Moreover, the definition of "alkyl" in Gu encompasses groups having one to ten carbons. Thus, rather than teaching rapamycin derivatized with a C18 aliphatic chain, Gu actually explicitly excludes the compounds of claims 17 and 20-22”.
Applicant’s arguments are not persuasive.
As discussed in the rejection above, both rapamycin and rapamycin derivative were shown to be useful for inducing immunosuppression, and in the treatment of transplantation rejection (taught by Gummert et al. and Gu et al.). Therefore, it would have been obvious to substitute one for another, with a reasonable expectation of success (see MPEP 2144.06). 
With respect to Applicant’s arguments regarding the reference of Ma et al., as discussed above, the MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose. The substitution of the triglyceride of the nanoparticle obvious over Trieu, Gummert et al., Gu et al. and Tang et al. with the triglyceride of Ma et al. (i.e. tricaprylin) would have been obvious. Furthermore, the skilled artisan would have been motivated to use tricaprylin as a triglyceride in order to fine-tune nanoparticle size and morphology and possibly to overcome P-gp-mediated drug resistance. 
With respect to Applicant’s arguments regarding the reference of Gu et al., as discussed in the rejection above, Gu et al. teach a C10 saturated fatty acid ester of rapamycin derivative useful for inducing immunosuppression, and in the treatment of transplantation rejection, and the MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.
Therefore, it would have been obvious to one of ordinary skill in the art to substitute rapamycin for the rapamycin derivative of Gu et al. because both (i.e. rapamycin and rapamycin derivative) were shown to be useful for inducing immunosuppression, and in the treatment of transplantation rejection.
Furthermore, the MPEP 2144.09 states that “[C]ompounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”. 
Therefore, one of ordinary skill would have at once envisaged a C18 saturated fatty acid ester of rapamycin, and would have reasonably expected said derivative of rapamycin to possess properties similar to the C10 saturated fatty acid ester of rapamycin of Gu et al. (i.e. to be useful for inducing immunosuppression, and in the treatment of transplantation rejection).
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658